[q22019exhibit101adcfully001.jpg]
EXECUTION VERSION ADVERSE DEVELOPMENT COVER AGREEMENT by and between MAIDEN
RElNSURANCE LTD. and CAVELLO BAY REINS URANCE LIMITED Effective as of J anuary
I, 201 9



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully002.jpg]
ADVERSE DEVELOPJ\•lENT COVER AGREEMENT This ADVERSE DEVELOPMENT COVER AGREEMENT,
dated as of Julyll, 2019 and effective as of January I, 2019 (this "Agreement"),
is made by and between Maiden Reinsurance Ltd., a Bermuda insurance company
("Maiden Re"), and Cavello Bay Reinsurance Limited, a Bermuda insurance company
(the "Retrocessionaire"), Capitalized terms used but not otherwise defined
herein have the respective meaning set forth in Section I. I. RECITALS WHEREAS,
certain insurance companies owned directly or indirectly by AmTrust Financial
Services, Inc., a Delaware corporation ("AmTrust"), (collectively, the "Original
Ccdcnts" and each, an "Original Ccdent"), have issued the Rcinsurcd Policies
constituting the Underlying Business; WHEREAS, the Original Cedcnts have ceded a
quota share portion of the liabilities arising under the Reinsured Policies to
AmTrust International Insurance, Ltd. ("All"); WHEREAS, Maiden Re bas entered
into the Existing Quota Share Agreement, whereby All ceded and Maiden Re
assumed, among other liabilities, the Covered Losses; WHEREAS, Maiden Holdings,
Ltd., a Bermuda company ("Maiden"), Maiden Re. and Enstar Group Limited, a
Bermuda company ("Enstar"), entered into a Master Agreement on March I, 2019
(the " Master Agreement") pursuant to which the parties agreed to enter into
this Agreement on the Closing Date; WHEREAS, pursuant to this Agreement, Maiden
Re will retrocede, and the Retrocessionaire will assume, one hundred percent
(100%) of the liability of Maiden Re, as reinsurer, for Covered Losses under the
Existing Quota Share Agreement in excess of the Retention and up to the
Aggregate Limit, subject to the terms and conditions hereof; WHEREAS, as of the
date hereof All and Maiden Re have entered into that certain Post-Termination
Endorsement No. I ("Post-Termination Endorsement No. I") to the Existing Quota
Share Agreement pursuant to wh ich, among other things, All shall be
responsible, and the Maiden Re sha ll not indemnify All, for certain losses that
would otherwise be recoverable from Maiden Re thereunder; WHEREAS, one of the
Original Ccdents, Technology Insurance Company, Inc. ("Technology"), is will ing
to release certain funds held in a trust account for the benefit of the Original
Cedents, to the Retrocessionaire to fund the Retrocession Premium hereunder in
exchange for the Retrocessionaire posting alternative collateral related to the
Subject Business; WHEREAS, such alternative collateral will be posted pursuant
to a Master Collateral Agreement entered into on the date hereof by and among
Maiden Re, the Retrocessionaire, All and Technology (the "Master Collateral
Agreement"); and



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully003.jpg]
WHEREAS, pursuant to the Master Collateral Agreement, the Retrocessionaire will
establish certain collateral on behalf of Maiden Re for the benefit of
Technology in suppo11 of the Covered Losses reinsured under th is Agreement.
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in th is Agreement, Maiden Re and the Retrocessionaire
(each individually, a "Pa1ty" and collectively, the "Pa1tics") hereby agree as
follows: ARTICLE I DEFINITIONS 1.1 Definitions. For purposes of this Agreement,
the following terms shall have the respective meanings set forth below:
"Administrative Triggering Event" means the occurrence of any of the following
events: (i) the appointment of a conservator, liquidator, receiver or statutory
successor of Maiden Re; (i i) the direct or indirect acquisition by any Person
or group of Persons acting in concert of 50% or more of the outstanding common
shares of Maiden or Maiden Re other than Barry D. Zyskind, George Karfunkel or
Leah Karfunkel, or their respective Affiliates, acting alone or in conce11 with
each other or other Persons; (i ii) the approval by the shareholders of Maiden
or Maiden Re of(A) a reorganization, merger or consolidation by reason of which
persons were the shareholders of either such company immediately prior to such
transaction do not, immediately thereafter, own more than 50% of the combined
voting power of the reorganized, merged or consolidated company's then
outstanding voting shares, or (B) the sale transfer, lease or other disposition
of all or substantially all of the assets of either of such companies, in each
case, other than a transaction in which Barry D. Zyskind, George Karfunkel or
Leah Karfunkel, or their respective Affiliates, acting alone or in concert with
eacb other or other Persons acquire ownership and control of such voting shares
or assets; (iv) the direct or indirect acquisition of20% or more of the
outstanding common shares or voting power of Maiden or Maiden Re or 20% or more
of the assets of either of such companies by a Run-Off Company, except in
connection with a transaction in wl1ich Enstar Group Limited (or an Affiliate
thereof) acquires ownership and control of common shares or voting shares of
Maiden or Maiden Re. A "Run-Off Company" means (i) any Person that derives the
majority of its earnings from the run-off of legacy li abilities acquired from
or managed for third parties and (ii) the Persons listed as "Run-Off Companies"
(or any of their respective Affiliates) in that certain letter delivered by the
Retrocessionaire to Maiden Re on the date hereof and in connection with the
execution and delivery of this Agreement; 2



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully004.jpg]
(v) the Amount of Collateral posted by the Retrocessionaire under the Master
Collateral Agreement either exceeds (Y) $498,000,000 in any calendar qua1ter or
(Z) $445,000,000 for a period of three consecutive calendar quarters; or (vi)
the Retrocessionaire has paid Maiden Re or any Original Cedent for any Ultimate
Net Loss under this Agreement. "Affiliate" means, with respect to any Person,
another Person that, directly or indirectly, controls, is controlled by, or is
under common control with, such fi rst Person, where "control," including the
terms "controll ing," "controlled by" and "under common control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securi ties, by contract or otherwise. "Aggregate Limit"
means $600,000,000. "Agreement" has the meaning set forth in the Preamble. "All"
has the meaning set forth in the Recitals. "Amount of Collateral" has the
meaning set forth in the Master Collateral Agreement. "Am Trust" has the meaning
set forth in the Recitals. "Applicable Law" means any domestic or foreign,
federal, state or local statute, law, ordinance or code, or any written rule-s
or regulations, in each case applicable to any Party, and any Order applicable
to any Party. "Books and Records" means originals or copies of all records and
all other data and information (in whatever form maintained) in the possession
or control of Maiden, Maiden Re or their respective Affiliates to the extent
relating to the Underlying Business, including (i) administrati ve records, (i
i) claim records, (i ii) policy fi les, (iv) sales records, (v) files and
records relating to Applicable Law, (vi) underwriting records and (vii)
accounting records, but excluding (a) Tax Returns, (b) files, records, data and
information with respect to employees, (c) records, data and information with
respect to any employee benefit plan, (d) any materials or other information the
disclosure or transfer of which would violate Applicable Law and (e) any
internal drafts, opinions, valuations, correspondence or other materials
prepared in connection with the negotiation, valuation and consummation of the
transactions contemplated by the Master Agreement. "Business Day" means any day
other than a Saturday, Sunday or a day on wh ich commercial banks in New York
City or Bermuda are required or authorized by law to be closed. 3



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully005.jpg]
"Claims" means any monetary demand, suit, occurrence or loss, actual or alleged,
arising out of or in connection with the Reinsured Policies. "Closing Date" has
the meaning set forth in the Master Agreement. "Closing Statement" has the
meaning set forth in the Master Agreement. "Commutation Agreement" means that
certain Commutation and Release Agreement by and between All and Maiden Re
entered into on the date hereof. "Commuted Covered Losses" means all losses and
related amounts under the Existing Quota Share Agreement that are commuted under
the Commutation Agreement, as and when such losses are paid or settled by All or
its Affiliates, provided that such losses and other related amounts shall not
exceed $312,785,677. "Covered Losses" means those Claims payable by Maiden Re
after the Effective T ime under the Existing Quota Share Agreement with respect
to the Underlying Business, including all amounts payable in respect of
allocated loss adj ustment expenses, excess of policy limit payments and extra
contractual obligations, but limited to those Claims incurred (whether or not
reported) on or before December 3 1, 2018. For the avoidance of doubt, Covered
Losses shall not include (i) any Claims under the Existing Quota Share Agreement
incurred afler December 31, 2018, (ii) any Excluded Liabilities and (iii) Other
Commuted Covered Losses. "Damages" has the meaning set forth in Section 11.1.
"Effective Date" means January I, 2019. "Effective Time" means 12:01 a.m.
Eastern time on the Effective Date. "Enstar" has the meaning set forth in the
Recitals. "Excluded Liabi lities" has the meaning set forth in Section 2.5(d).
"Existing Quota Share Agreement" means that certain Amended and Restated Quota
Share Reinsurance Agreement between All and Maiden Re dated as of July 1, 2007,
as amended. "Governmental Authority" means any government, political
subdivision, cou11, arbitrator, arbitration panel, mediator, mediation panel,
board, commission, regulatory or administrative agency or other instrumentality
thereof, whether federal, state, provincial, local or foreign and including any
regulatory authority which may be partly or wholly autonomous. "Maiden" has the
meaning set forth in the Recitals. "Maiden Re" has the meaning set forth in the
Preamble. 4



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully006.jpg]
"Master Agreement" has the meaning set forth in the Recitals. "Master Collateral
Agreement" has the meaning set forth in the Recitals. "Order" means any order,
writ, judgment, injunction, decree, stipulation, determination or award entered
by or with any Governmental Authority. "Original Cedents" has the meaning set
forth in the Recitals. "Other Commuted Covered Losses" means (i) all losses and
related amounts paid or settled by Maiden Re with respect to the Commuted
Business (as defined in the Commutation Agreement) from January I, 2019 through
the date hereof, wh ich shall not exceed $17,895,838 in the aggregate, less (ii)
any recoverables under third party reinsurance agreements ( other than this
A1:,1Teement) with respect to such losses and related amounts, whether actually
collected or not, by or on behalf of Maiden Re and any other recoverie-s
actually collected with respect to such losses and related amounts by or on
behalf of Maiden Re, in each case, to the extent such recoverables and
recoveries are not taken into account in determining the amount described in the
foregoing clause (i). "Party" or "Parties" has the meaning set forth in the
Recitals. "Person" means an individual, corporation, partnership, joint venture,
limited liability company, association, trust. unincorporated organization,
Governmental Authority or other entity. "Post-Termination Endorsement No. I" has
the meaning set forth in the Recita ls. "Oua1ierly Report" has the meaning set
forth in Section 4.2(a). "Recoverables" has the meaning set forth in Section
9.2. "Reinsured Policies" means each "Underlying Reinsurance Agreement" as such
term is defined in the Existing Quota Share Agreement. "Representative" means,
with respect to any Person, an employee, attorney or consultant of such Person
or an Affiliate of such Person. "Retention" means $2,178,535,000. "Retrocession
Premium" means $445,000,000. "Retrocession Premium Interest Amount" means the
amount resulting from applying the credited interest rate, compounded monthly,
of2.64% per annum from January I, 2019 through the Closing Date to the
Retrocession Premium. "Retrocessionaire" has the meaning set forth in the
Preamble. 5



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully007.jpg]
"Subject Business" means the Underlying Business, but only with respect to
liabilities in excess of the Retention and up to the Aggregate Limit. "Tax"
means any and all federal, state, foreign or local income, gross receipts,
premium, capital stock, franchise, guaranty fund assessment, retaliatory,
profits, withholding, social security, unemployment, disability, rea l property,
ad valorem/personal property, stamp, excise, occupation, sales, use, transfer,
value added, alternative minimum, estimated or other tax, fee, duty, levy,
custom, tariff, impost, assessment, obligation or charge of the same or of a
similar nature to any of the foregoing, incl uding any interest, penalty or
addition thereto. "Tax Return" means any report, e.stimate, extension request,
information statement, claim for refund, or return re lating to, or required to
be liled in connection with, any Tax, including any schedule or attachment
thereto, and any amendment thereof. "Technology" has the meaning set fo rth in
the Recitals. "Third Party Reinsurance Agreements" means ceded reinsurance
related to the Underlying Business other than the Existing Quota Share Agreement
and this Agreement. "Third Party Reinsurance Recoverables" means recoveries
under Thi rd Party Reinsurance Agreements with respect to the Underlying
Business, whether actually collected or not, by or on behalf of Maiden Re.
"Transaction Agreements" means th is Agreement, the Master Agreement, the
Existing Quota Share Agreement, the Master Collateral Agreement and any Letters
of Credit (as defined in the Master Collateral A1:,rreement). "Transfer Taxes"
means any and all sales, use, value added, stamp, documenta1y, filing,
recording, transfer, real estate, stock transfer, intangible property transfer,
personal property transfer, gross receipts, registration, securities
transactions, conveyance and notarial Taxes, and similar fees, Taxes and
governmental charges (together with any interest, penalty, addition to Tax, and
additional amount imposed in respect thereof) arising out of or in connection
with the transactions contemplated by the Master Agreement. "Ultimate Net Loss"
means (i) Covered Losses actuall y paid by or on behalf of Maiden Re, plus (i i)
Commuted Covered Losses paid or settled by A!I or its Affi liates, plus (iii)
Other Commuted Covered Losses, less (iv) Recoverables actually collected with
respect to Covered Losses by or on behalf of Maiden Re, less (v) Third Party
Reinsurance Recoverables with respect to Covered Losses. "Underl ying Business"
means "Covered Business" as such tenn is defi ned in the Existing Quota Share
Agreement. 6



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully008.jpg]
ARTICLE II REINSURANCE CEDED 2.1 Reinsurance Coverage. Subject to the terms and
conditions of this Agreement, effective as of the Effective Time, the
Retrocessionaire shall pay, on the terms and subject to the conditions and
limitations set fo1th in this Agreement, Maiden Re for Ultimate Net Loss in
excess of the Retention up to the Aggregate Limit. For the avoidance of doubt,
(i) certain of the reserves ceded to Maiden Re under the Existing Quota Share
Agreement are retroceded to the Retrocessionai.re under this Agreement and (ii)
in no event shall the Retrocessionaire be required to make aggregate payments
under this Agreement in respect of Ultimate Net Loss in excess of the Aggregate
Limit. Maiden Re and the Retrocessionaire acknowledge that, pursuant to
Post-Tc1mination Endorsement No. I, All shall be responsible, and Maiden Re
shall not indemnify All, for all Ultimate Net Loss (as defined in the Existing
Quota Share Agreement) amounts within the loss corridor established pursuant to
Section I of Post-Tennination Endorsement No. I and that such losses shall not
be payable or reinsured by the Retrocessionaire under this A1:,rreement. 2.2
Follow the Fortunes. Except as expressly set fo1ih in Section 2.5, the
Retrocessionaire's liability under this Agreement for Covered Losses shall
attach simultaneously with that of Maiden Re, and all reinsurance with respect
to which the Retrocessionaire shall be liable by virtue of this Agreement shall
be su~ject in all respects to the same risks, terms, rates, conditions,
interpretations, assessments and good faith waivers and to the same
modifications, commutations, alterations and cancellati ons as the respective
Existing Quota Share Agreement to which liability under this Agreement attaches.
The Retrocessionaire shall, in each and every case to which liability under th
is A1:,rreement attaches, follow the fortunes and settlements of Maiden Re, and
the Retrocessionaire shall be bound, without limitation, by all payments and
settlements entered into by or on behalf of Maiden Re, subject to the terms,
conditions and provisions set forth herein. 2.3 Contract Changes. Pursuant to
the terms and conditions set forth in this Agreement, the Retrocessionaire shall
reinsure any Covered Losses resulting from any changes in the terms or
conditions of any Reinsured Po licy or the Ex isting Quota Share Agreement that
are required by Applicable Law or any Governmental Authority on or after the
Effective Time, or which occur pursuant to Retrocessionaire's consent consistent
with Section 10.4. 2.4 Ten-itory. The reinsurance provided under this Agreement
sha ll be coextensive with the territory of the Existing Quota Share Agreement.
2.5 Exclusions. Notwithstanding any provision of this Agreement to the contrary,
Covered Losses and the reinsurance under this Agreement shall not i.nclude: (a)
Any sum paid prior to the Etlective Time in settlement or payment of any
obligation arising from any of the Reinsured Policies or the Existing Quota
Share Agreement; 7



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully009.jpg]
(b) Any sum paid after the Effective Time in satisfaction of a liability due but
unpaid with respect to periods ending prior to the Effective Time, including
liabilities for Claims, commissions, asset management fees, brokerage expenses
and similar amounts; (c) Unallocated loss adjustment expenses, including
overhead and office expenses and salaries, benefits and other expenses not
specifically allocated to a Claim made under a Reinsurcd Policy or the Existing
Quota Share Agreement; and (d} (i) Any Transfer Taxe,s paid or payable by Maiden
Re in connection with the transactions contemplated by this Agreement or the
Master Agreement or (ii) any other Taxes imposed on or payable by Maiden Re
other than those Taxes that are a liability or obligation of Maiden Re pursuant
to the express tem1s of the Existing Quota Share Agreement (collectively,
(a)-(d), "Excluded Liabi lities"). ARTICLE Ill REIN SURANCE CONSIDERATION 3.1
Retrocessioa Premium. (a) Maiden Re has prepared and delivered to the
Retrocessionaire a Closing Statement in accordance with the Master Agreement
setting forth Maiden Re's good faith calculation of the Retrocession Premium and
Retrocession Premium Interest Amount. The Retroce,ssion Premium shall be paid to
the Retrocessionaire wi thin ten (10} Business Days of the date hereof on behalf
of Maiden Re by Technology as provided in the Master Collateral Agreement. The
Retrocession Premium Interest Amount shall be paid by Maiden Re by wire transfer
of immediately available funds to an account designated in writing by
Retrocessionaire on the same date that the Retrocession Premium is paid. The
payment in full of Retrocession Premium and Retrocession Premium Interest Amount
are conditions precedent to the inception of the obligations of the
Retrocessionaire under this Agreement. (b) As additional consideration for the
reinsurance provided herein, when calculating the Ultimate Net L-0ss, Maiden Re
shall apply for the benefit of the Retrocessionaire, one hundred percent ( I
00%) of (i) any Recoverables actually received or collected with respect to
Covered Losses by or on behalf of Maiden Re, All or the Original Ccdents on or
after the Effective Time and (ii) Third Party Reinsurance Recoverables with
respect to Covered Losses. ARTICLE IV ADMINISTRATION AND CLAIM OVERSIGHT 4.1
Administration. (a) The Underlying Business wi ll continue to be administered by
the Original Cedents, All and/or Maiden Re, as applicable. Subject to Section
4.1(b). Maiden Re shall 8



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully010.jpg]
administer or use its commercially reasonable efforts to cause to be
administered the Underlying Business (i) in good faith, (ii) in compliance with
Applicable Law, (iii) consistent with sound and historic practices consistently
applied, and (iv) with no less skill, di ligence and resources as have been
applied by Maiden Re prior to the Effective Time. In the event Maiden Re
determines to use or caused to be used any th ird party administrator or third
party adjuster to administer all or any portion of the Underlying Business,
Maiden Re hereby grants to Retrocessionaire or an Affiliate thereof a right of
first refusal to administer such business. To the extent that the
Retrocessionaire or one of its Affiliates is administering the Underlying
Business as contemplated by the immediately preceding sentence or pursuant to
Section 4.1 (b). (i) Maiden Re shall not be responsible for the Underlying
Business being administered pursuant to the standards contemplated by this
Section 4.1 (a) and (i i) the Retrocessionaire shall administer the Underlying
Business consistent with the standards contemplated by this Section 4.1 (a). (b)
During the duration of this Agreement, and provided that the Retrocessionaire is
1101 in breach of its obligations under th is Agreement or the Master Collateral
Agreement (unless such breach has been fully cured): (i) Maiden Re shall consult
and cooperate with tl1e Retrocessionaire in good faitl1 regarding all Claims
related matters; and (ii) for any Claim involving an expected Ulti mate Net Loss
in excess of$250,000, to the extent the Rctrocessionairc's position with respect
to such Claim differs from Maiden Re 's position, at the request of the
Retrocessionaire, Maiden Re shall promptly forward the Retrocessionaire's
written explanation of such differi ng position to All. Notwithstanding the
immediately preceding sentence, the Retrocessionaire acknowledges and agrees
that the Retrocessionaire's rights as contemplated by this Section 4. Hb} are in
no case broader than the respective rights of Maiden Re under the express terms
and conditions of the Existing Quota Share Agreement. Maiden Re shall facilitate
access by the Retrocessionairc, its Affiliates and their Representatives to all
online reporting and monitoring systems used by Maiden Re with respect to the
Underlying Business and, to the extent pennitted by All, shall grant the
Retrocessionaire direct rights 10 use such systems. (c) Maiden Re hereby
irrevocably appoints the Retrocessionaire and each Affiliate thereof designated
by the Retrocessionaire, and the Retrocessionaire on behalf of itself and such
Affiliates, hereby accepts such appointment, to exercise all authority conferred
upon and to pe1form all obligations of Maiden Re under the Existing Quota Share
Agreement, in the name of and on behalf of Maiden Re following an Administrative
Triggering Event. In order to assist the Retrocessionaire and its designees in
the exercise of authority granted and the performance of all obligations imposed
under this Section 4. 1( c}. following an Administrative Triggering Event,
Maiden Re hereby irrevocably nominates and appoints the Retrocessionai1·e and
its designees, in the name of and on behalf of Maiden Re, as its attorney in
fact with respect to the rights, duties, privileges and obligations, provided in
and contemplated under the Existing Quota Share Agreement, with full power and
authority to act in the name, place and stead of Maiden Re wi th respect
thereto, including the power, without reservation, to inspect and examine all
Books and Records of the Original Cedents and All, as applicable, and take such
other and further action as may be necessary or desirable to effect the
transactions contemplated by this Agreement, in each case to the extent required
or pem1itted by Maiden Re under the Existing 9



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully011.jpg]
Quota Share Agreement. Each Party shall use its commercially reasonable effo1is
to cooperate with the other Party as reasonably requested by such other Pa1iy in
connection with the transfer from Maiden Re to the Retrocessionaire of the
authority and obligations set forth in this Section £1.(£} in accordance with
the terms of this Agreement, and take such further actions and execute such
further documents and agreements as may be necessary to carry out this Section
4. 1(c). Following an Administrative Triggering Event, and provided that Maiden
Re is not in breach of its obligations under this Agreement or the Master
Collateral Agreement (unless such breach has been fully cured), the
Retrocessionaire shall consult and cooperate with Maiden Re in good faith
regarding the Retrocessionaire's exercise of its rights under this Section 4.1
(c). (d) In the event Maiden Re breaches its obligations under this Section 4.1
or unreasonably fails to follow the advice or direction of the Retrocessionaire
or its de,signees with respect to the Underlying Business, all Damages resulting
from such fai lure shall be excluded from Ultimate Net Loss, provided that no
such Damages shall be deducted from the Ultimate Net Loss unless
Retrocessionaire has fi rst provided Maiden Re with written notice of its intent
to apply such deduction and negotiated with Maiden Re in good faith for thirty
(30) days after delivering such notice to try to resolve the matter. Also,
nothing herein shall be construed to allow Retrocessionaire such an exclusion
from Ultimate Net Loss for any Damages attributable to (i) All disagreeing with
or not following Maiden Re's position with respect to any matters under Existing
Quota Share Agreement, or (ii) any acts or omissions of a Person who is a
director, officer, employee, agent, successor or permitted assign of the
Retrocessionaire or any of its Affiliates, Representatives or agents. 4.2
Reports and Settlements. (a) From and after the date hereof, Maiden Re shall
deliver to the Retrocessionaire, within thirty (30) calendar days after the end
of each calendar quarter, a report (each a "Ouarterl v Repo,t") with respect to
the Subject Business, containing the information reasonably required by the
Retrocessionaire. The first such Quarterly Report shall be with respect to the
period between the Effective Time through the end of the first such calendar
qua1ter after the Execution Date. Maiden Re shall provide to the Retrocess
ionaire such other periodic accounting and other reports with respect to the
Subject Bus iness as the Rerrocessionaire may reasonably require. Maiden Re's
obligations to provide information and reports to Retrocessionaire are
contingent on Maiden Re receiving a ll necessary information and reports from
All and Original Cedents, as applicable. (b) From and atier the date hereof:
Maiden Re shall provide to the Retrocessionaire copies of all accounting reports
received by Maiden Re from All pursuant to the Existing Quota Share Agreement,
within two (2) Business Days of receipt of such reports. All undisputed amounts
as shown thereon as due from Maiden Re (but only with respect to Covered Losses
reinsured hereunder) shall be settled by the direct payment by the
Retrocessionaire to An of such amounts (but only with respect to Covered Losses
reinsured hereunder) within the due date specified in the Existing Quota Share
Agreement (including in the event of insolvency of Maiden Re); provided however
that nothing in this provision shall limit in 10



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully012.jpg]
anyway Maiden Re's ability to dispute amounts shown thereon as due from Maiden
Re to All both prior to and after such payment. Notwithstanding anything to the
contra1y set forth herein, any payments by the Retrocessionaire to AII of
amounts due to Maiden Re under this Agreement shall, to the extent such payments
arc received by All, satisfy Retroccssionaire's obligations to pay Maiden Re
such amount5. (c) Notwithstanding anything to the contrary in Section 4.1 (b),
the Parties agree that Commuted Covered Losses shall count towards the Retention
as and when such losses are paid or settled by All or its Affiliales, and lo the
extent any Commuted Covered Losses are paid or settled by All or its Affiliates
after the Retention has been reached, the Retrocessionaire shall pay the amount
of any such Commuted Covered Losses directly to Maiden Re and not AIi. For the
avoidance of doubt, Commuted Covered Losses shall not exceed $312,785,677, and
all Commuted Covered Lossc.s paid by the Rctrocessionaire shall count towards
the Aggregate Limit. ARTICLE V BOOKS AND RECORDS 5. 1 Access to Books and
Records. (a) From time to time Maiden Re shall: (i) allow the Rctrocessionaire
and its designees, upon reasonable notice and during normal business hours and
subject to the rules applicable lo visitors at Maiden Re's offices, generally,
the right to examine and make copies, at the Retrocessionaire's expense, of any
Books and Records of Maiden Re and (ii) allow the Retrocessionaire and its
desi1:,JJ1ees to interview Representatives of Maiden Re, in each case, for any
reasonable purpose relating to this Agreement, including the Reinsured Policies
and Covered Losses, and in connection with the Rctrocessionaire's preparation of
regulatory and statutory fi lings (excluding, for the avoidance of doubt, Tax
Returns) and financial statements. Access to Maiden Re's Representatives and
Books and Records and other information shall not unreasonably interfere with
the business operations of Maiden Re or its Affiliates. (b) Notwithstanding any
other provision of this Agreement to the contrary, Maiden Re shall not be
obligated to provide such access to any Books and Records or other infom1ation
if Maiden Re detennines, in its reasonable j udgment, that doing so would
violate Applicable Law or a contract, agreement or obligation of confidentiality
owing to a third-party, jeopardize the protection of an attorney-client
privilege, or expose Maiden Re to liability for disclosure of sensitive or
personal information. ARTICLE VI DURATION AND TERMINA TlO N 6. 1 Duration and
Tennination. This Agreement shall commence as of the Effective Time and continue
in force until the earlier of the date on which (a) Retrocessionaire 11



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully013.jpg]
has paid aggregate Ultimate Net Losses equal to the Aggregate Lim.it; (b) Maiden
Re's liability under all of the Reinsured Policies for Covered Losses is
terminated or extinguished and all amounts due to Maiden Re under this Agreement
with respect to such Reinsured Policies are paid, or (c) this Agreement is
terminated by the mutual written consent of the Parties. In the event this
Agreement is terminated in accordance with Section 6. 1(a) or Section 6.1 (b),
Maiden shall , in accordance with the Master Coll ateral Agreement, use its best
efforts to cause any Leiter of Credit posted by the Retrocessionaire pursuant to
the Master Collateral Agreement to be promptly terminated and be returned to the
Retrocessionaire for cancellation and all other collateral posted by the
Retrocessionaire pursuant to the Master Collateral Agreement to be promptly
returned to or payable to the Retrocessionairc in accordance with the Master
Collateral Agreement. Also, I 00% of any Recoverables and Third Party
Reinsurance Recoverables allocable to the Subject Business that should have been
re flected in the calculation of Ultimate Net Loss paid by the Retrocessionaire
but were not so reflected as of the termination date of this Agreement shall be
payable to the Retroccssionaire when collected. All provisions hereof relating
to collection or application of such Recoverables and Third Party Reinsurance
Rccovcrables shall survive termination. 6.2 Effect ofTermina tion.
Notwithstanding the other provisions of this ARTICLE VI, the terms and
conditions of ARTICLE I, ARTICLE VJ and ARTICLE XII shall remain in full fo rce
and effect after the termination of this Agreement. ARTICLE VU INSOLVENCY 7. 1
Insolvency of Maiden Re. (a) The Rctroccssionairc hereby agrees that in the
event of the insolvency, liquidation or rehabilitation of Maiden Re or the
appointment of a conservator, liquidator, receiver or statutory successor of
Maiden Re, all amounts due to Maiden Re under this Agreement shall be payable by
the Retrocessionaire to Maiden Re or any conservator, liquidator, receiver or
statutory successor of Maiden Re on the basis of the c laims allowed against
Maiden Re by any court of competent jurisdiction or by any conservator,
liquidator, receiver or statutory successor of Maiden Re having authority to
allow such claims, without diminution because of that insolvency, liquidation,
rehabilitation or appointment, or because the conservator, liquidator, receiver
or statutory successor has failed to pay all or a portion of any claims.
Payments by the Retrocessionaire as set forth in this Section 7.1 shall be made
directly to Maiden Re or to its conservator, liquidator, receiver, or statutory
successor, except where this Agreement specifically provides another payee of
such reinsurance in the event of the insolvency of Maiden Re. Under no
circumstances shall the Retrocessionaire's liabi lity hereunder be accelerated
or enlarged by the insolvency of Maiden Re. (b) It is agreed and understood,
however, that in the event of the insolvency of Maiden Re, the conservator,
liquidator, receiver or statutory successor of Maiden Re shall give written
notice to the Retrocessionaire of the pendency of a claim against Maiden Re fo r
a 12



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully014.jpg]
Covered Loss within a reasonable period of time after such claim is filed in the
insolvency, liquidation or rehabilitation proceedings and that during the
pendency of such claim the Retrocessionaire may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses which it may deem available to Maiden Re or
its conservator, liquidator, receiver or statutory successor. It is further
understood that the expense thus incurred by the Retrocessionaire shall be
chargeable, subject to court approval, against Maiden Re as part of the expense
of any conservation, liquidation, receivership or similar proceeding to the
extent of a proportionate share of the benefit that may accrue to Maiden Re
solely as a result of the defense undertaken by the Retrocessionaire. ARTICLE
Vlll SECURITY 8.1 Security. T he Retrocessionaire's obligations under this
Agreement to Maiden Re shall be secured by the collateral posted under the
Master Collateral Agreement. The Retrocessionaire and Maiden Re intend that all
such security is intended to satisfy certain of Maiden Re 's corresponding
obligations 10 provide security to All or Technology. ARTICLE IX SALVAGE AND
SUBROGATION 9. 1 Salvage and Subrogation. The Retrocessionaire shall be
subrogated to all rights of Maiden Re against any Person or other entity who may
be legally responsible in damages constituting Covered Losses for which the
Retrocessionaire shall actually pay, or become liable to pay, on or after the
Effective Time {but only to the extent of the amount of payment by the
Retrocessionaire). 9.2 Expenses. In determining the amount of salvage or
subrogation, there shall first be deducted from any amount recovered the
out-of-pocket expenses incurred by Maiden Re in effecting the recovery
(including all court, arbitration, mediation or other dispute resolution costs,
attorneys' fees and expenses but excluding overhead, salaries and expenses of
officers and employees of Maiden Re and similar internal costs), except to tbe
extent otherwise paid or reimbursed by tbe Retrocessionaire hereunder. All
amounts recovered i11 connection with salvage and subrogation net of expenses
pursuant to this Section 9.2 shall be referred to as "Reeoverables." For the
avoidance of doubt, Reeoverables shall not include Third Party Reinsurance
Recoverables. ERRORS AND OMISSIONS; REGULA TORY MA TIERS; COVENANTS J0 .1 Errors
and Omissions. Inadvertent delays, errors or omissions made in connection with
this Agreement or any transaction hereunder shall not relieve any Party from any
liability which would have attached had such delay, error or omission not
occurred, provided 13



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully015.jpg]
that such error or omission is rectified as soon as possible after discovery by
an officer of such Party, and provided, further, that the Party making such
error or omission or responsible for such delay shall be responsible for any
additional liability which attaches as a result. If (a) the failure of any Patty
to comply with any provision of this Agreement is unintentional or the result of
a misunderstanding or oversight and (b) such failure to comply is promptly
rectified after discovery, both Parties shall be restored as closely as possible
to the positions they would have occupied if no en-or or oversight had occun-ed.
I 0.2 Cooperation. Maiden Re and the Retrocessionaire shall cooperate with each
other in order to accomplish the objectives of this Agreement by fw·nishing any
additional infonnation and executing and delivering any additional documents and
taking such other actions as may be reasonably requested by the other Party to
further perfect or evidence the consmnmation of, or otherwise implement, any
transaction contemplated by this Agreement or any Transaction Agreement, or to a
id in the preparation of any regulatory fi ling or financial statement provided,
however, that any such additional documents must be reasonably satisfactory to
each of the Pa1iies and not impose upon either Pa1iy any material liability,
risk, obligation, loss, cost or expense not contemplated by this Agreement or
the Transaction Agreements to which it is a party. 10.3 Regulat01y Matters. (a)
If Maiden Re and the Retrocessionaire receives notice of, or otherwise becomes
aware of any written inquiry, investigation, examination, audit, proceeding or
action by Governmental Authorities relating to the Existing Quota Share
Agreement, the Reinsured Policies, the reinsurance provided hereunder or any
Transaction Agreement, Maiden Re and the Retrocessionaire, as applicable, shall
promptly notify the other Party thereof to the extent pennitted under Applicable
Law, whereupon the Parties shall cooperate in good faith to resolve such matter
in a mutually satisfactory manner and shall act reasonably in light of the
Parties' respective interests in the matter at issue. (b) At all times during
the term of this Agreement, each of Maiden Re and the Retrocessionai.re,
respectively agrees that it shall hold and maintain all licenses and
authorizations required under Applicable Law to perfonn its respective
obligations under this Agreement and the Transaction Agreements and shall comply
in all material respects with all Applicable Law in connection with its
performance of such obligations. I 0.4 Existing Agreements. Maiden Re shall not
commute, amend or waive the terms of the Existing Quota Share Agreement or
consent to the commutation, amendment or waiver of any Third Party Reinsurance
Agreement or Reinsured Policy, as applicable, without the prior written consent
of the Retrocessionaire, except (i) as required by Applicable Law, (ii) as
requixed by a Governmental Authority, or (iii) in the case of any amendments to
the Existing Quota Share Agreement relating solely to the form of collateral
provided by Maiden Re for risks that fall below the Retention or above the
Aggregate Limit. 14



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully016.jpg]
10.5 Reinsurance of Reinsured Policies. Other than existing inuring reinsurance
under the Third Party Reinsurance Agreements, Maiden Re shall not reinsure all
or any portion of its risk below the Retention without the Retrocessionaire's
consent, and Maiden Re will provide the Retroccssionairc or any Affiliate
thereof a right of first refusal with respect to any reinsurance Maiden Re seeks
to acquire for all or any portion of its risk above the Aggregate Limi t.
ARTICLE XI INDEMNIFICATION 11. 1 The Retrocessionaire's Obligation to lndemnifv.
The Retrocessionaire shall indemnify, defend and hold Maiden Re and its
Affiliates and each of their respective directors, officers, employees, agents,
successors and permitted assigns harmless from and against any and all losses,
liabilities, claims, expenses (including reasonable attorneys' fees and
expenses) and damages ("Damages") actually incurred by Maiden Re to the extent
arising from (a) any breach of the covenants or obligations of the
Retrocessionaire contained in th is Agreement or the Master Collateral Agreement
and (b) any successful enforcement of this indemnity. Nothing herein shall be
construed to require the Retrocessionai.re to indemnify Maiden Re to the extent
any Damages are attributable to any acts or omissions of a Person who is a
director, officer, employee, agent, successor or permitted assign of Maiden Re
or any of its Affiliates, Representatives or agents, unless such Person is
acting at the express written direction or written request of the
Retrocessionaire ( or any of its Affiliates, Representatives or agents). Damages
shall not include punitive, exemplary and consequential damages. 11.2 Maiden
Re's Obligation to Indemnify. Maiden Re shall indemnify, defend and hold the
Retroeessionaire and its Afliliates and each of their respective di rectors,
officers, employees, agents, successors and permitted assigns harmless from and
against any and all Damages actually incurred by the Retrocessionaire to the
extent arising from (a) any breach of the covenants or obligations of Maiden Re
contained in this Agreement or the Master Collateral Agreement, (b) the Excluded
Liabilities, and (c) any successful enforcement of this indemnity. Nothing
herein shall be construed to require Maiden Re to indemnify the Retroeessionaire
to the extent any Damages are attributable to any acts or omissions of a Person
who is a director, officer, employee, agent, successor or permitted assign of
the Retrocessionaire or any of its Affiliates, Representatives or agents, unless
such Person is acting at the express written di rection or written request of
Maiden Re ( or any of its Affiliates, Representatives or agents). Damages shall
not include punitive, exemplary and consequential damages. ARTICLE XII
MISCELLANEOUS PROVISIONS 12.1 Notices. Any notice, request, demand, waiver,
consent, approval or other communication required or permitted to be given by
any Party hereunder shall be in writing and shall be delivered personally, sent
by registered or certified mail , postage prepaid, or sent by a 15



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully017.jpg]
standard overnight courier of national reputation with written confirmation of
delivery. Any such notice shall be deemed given when so delivered personally, or
if mailed, on the date shown on the receipt therefor, or if sent by overnight
courier, on the date shown on the written confirmation of delivery. Such notices
shall be given to the following address: If to Maiden Re: Maiden Reinsurance
Ltd. Ideation House 94 Pitts Bay Road Pembroke HM08 Bermuda Attention: Denis
Butkovic Email: DButkovic@maidenre.com with copies (which shall not constitute
notice) to: Locke Lord LLP 20 Church Street, 20th Floor Hartford, CT 06103
Allention: Alan J. Levin Email: alan.levin@lockelord.com If to the
Retrocessionaire: Cavello Bay Reinsurance Limited Windsor Place, 3rd Floor 22
Queen Street Hamilton, HMI I Bermuda Attention: Paul J. O'Shea Email:
Paul.0Shea@enstargroup.com with copies (which shall not constitute notice) to:
Hogan Lovells US LLP 1735 Market Street, Suite 2300 Philadelphia, PA l 9 l 03
Attention: Robert C. Juelke Email: Bob.Juelke@hoganJovells.com Each Party may
change its notice provisions on fifteen (15) calendar days' advance notice in
writing to the other Party. 16



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully018.jpg]
12.2 Entire Agreement. This Agreement (including the exhibits and schedules
hereto), the other Transaction Agreements and any other documents delivered
pursuant thereto, constitute the entire agreement among the Parties and their
respective Affiliates with respect to the subject matter hereof and supersede
all prior negotiations, discussions, writings, agreements and understandings,
oral and written, among the Parties wi th respect to the subject matter hereof
and thereof. In the event of any connict between this Agreement and the Master
Agreement with respect to the subject matter hereof, the provisions of this
Agreement shall control. 12.3 Waiver and Amendment. This Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by an instrument in writing signed by the Parties hereto, or, in
the case of a waiver, by the Party waiving compliance. No delay on the part of
any Party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or pa1tial exercise thereof preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege. The failure of any Party 10 insist on compliance with any
obligation contained in this Agreement or 10 exercise any right or remedy
hereunder shall not constitute a waiver of any right or remedy contained herein
nor stop any Pa1ty from thereafter demanding full and complete compliance nor
prevent any Party from exercising such right or remedy in the future. No waiver
of any breach of this Agreement shall be held to constitute a waiver of any
other or subsequent breach. 12.4 Successors and Assigns. The rights and
obligations of the Partie,s under this Agreement shall not be subject to
assignment without the prior written consent of the other Party, and any
attempted assignment without the prior written consent of the other Party shall
be invalid ab initio and void. The terms of this Agreement shall be binding
upon, inure LO the benefit of and be enforceable by and against the successors
and permitted assigns of the Parties. Notwithstanding the foregoing, the
Retrocessionaire shall have the right to reinsure or otherwise share the losses
reinsured hereunder, provided that in no way shall such reinsurance or other
sharing of losses lessen or in any way diminish the Rctrocessionairc's
obligations to Maiden Re hereunder. 12.5 Headings. The headings and table of
contents of this Agreement are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof. 12.6 Governing Law;
Specific Performance. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to such state's
princip les of conflict of laws that could compel the application of the laws of
another jurisdiction. (b) Notwithstanding any other provision to the contrary
herein, each Party acknowledges that the breach of certain obligations may cause
irreparable injury and damages, which may be d ifficult to ascertain. Without
regard lo paragraph (a) above, each Party immediately sball be entitled to seek
inj unctive reliefwitb respect to such breaches by the other Party and without
the requirement of posting a bond. This provision shall not in any way limit
such other remedies as may be available to any Party at law or in equity. 17



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully019.jpg]
12.7 Service of Suit. (a) In the event of the fai lure of Maiden Re to perform
its obligations hereunder, Maiden Re, at the request of the Retrocessionaire,
shall submit to the jurisdiction of a court of competent j urisdiction within
the United States. Nothing in this Article constitutes or should be understood
to constitute a waiver of Ma iden Re's rights to commence an action in any court
of competent j urisdiction in the State of New York, to remove an action to a
United States District Court for the Southern District of New York. Maiden Re,
once the appropriate court is selected, whether such court is the one originally
chosen by the Retrocessionaire and accepted by Maiden Re or is determined by
removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against Maiden Re upon this Agreement, shall abide by the final
decision of such court or of any appellate court in the event of an appeal. (b)
Unless Maiden Re designates a different party in writing, service of process in
such suit may be made upon CT Corporation System, 28 Liberty Street, New York,
New York 10005, which is hereby authorized and directed to accept service of
process on behalf of Maiden Re in any such suit. (c) In the event of the fai
lure of the Retrocessionaire to perform its obligations hereunder, the
Retrocessionaire, at the request of Maiden Re, shall submit to the j urisdiction
of a court of competent j urisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Retrocessionaire's rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or any state in the United States. The
Retrocessionaire, once the appropriate court is selected, whether such court is
the one originally chosen by Maiden Re and accepted by the Retrocessionaire or
is determined by removal, transfer, or otherwise, as provided for above, shall
comply with all requirements necessary to give said court j urisdiction and, in
any suit instituted against the Retrocessionaire upon this Agreement, shall
abide by the final decision of such court or of any appellate court in the event
of an appeal. (d) Unless the Retrocessionaire designates a different party in
writing, service of process in such suit may be made upon CT Corporation System,
28 Liberty Street, 42nd Floor, New York, NY I 0005, which is hereby authorized
and directed to accept service of process on behalf of the Retrocessionaire in
any such suit. 12.8 No Third Party Beneficiaries. Except for the Persons
indemnified pursuant to Article XI of this Agreement that are not Parties,
nothing in this Agreement is intended or shall be construed to give any Person,
other than the Parties, any legal or equitable right, remedy or claim under or
i.n respect of this Agreement or any provision contained herein. 12.9
Counterparts. This Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument
binding upon all of the Parties 18



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully020.jpg]
notwithstanding the fact that all Parties are not signatory to the original or
the same counterpa1t. Each counterpa1t may consist of a number of copies hereof
each signed by less than all, but together signed by all of the Parties. Each
counterpart may be delivered by facsimi le transmission, which transmission
shall be deemed delivery of an orig inally executed document. 12.10
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that j urisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceabil ity of any of the terms or
provisions of this Agreement in any other jurisdiction, so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any Party. If any provision of this Agreement
is so broad as to be unenforceable, that provision shall be interpreted to be
only so broad as is enforceable. In the event of such invalidity or
unenforceability of any term or provision of this Agreement, the Parties shall
use their commercially reasonable efforts to reform such tem1s or provisions to
carry out the commercial intent of the Parties as reflected herein, while curing
the circumstance giving rise to the invalidity or unenforceability of such term
or provision. 12. 11 Offset. Each Party may offset any amount due to the other
Party or any of such other Party' s Affiliates under this Agreement or the
Master Collateral Agreement against any amounts owed or alleged to be owed from
such other Paity or its Affiliates under this Agreement or the Master Collateral
Agreement; provided that no Party may offset any amount due to the other Party
hereto or any of such other Party's Affiliates under this Agreement or the
Master Collateral Agreement against any amounts owed or alleged to be owed from
such other Party or its Affiliates under any other agreement without the written
consent of such other Party. 12. 12 Currency. All financial data required to be
provided pursuant to the tenns of this Agreement shall be expressed in United
States dollars. All payments and all settlements of account between the Parties
shall be in United States currency unless otherwise agreed by the Parties. For
the purposes of the conversion of payments of Covered Losses, Recoverables and
Third Party Reinsurance Recoverables, into United States dollars, the Parties
shall use the applicable exchange rate in effect on the date of payment or other
date of measurement. 12. I 3 Interpretation. Interpretation of this Agreement
shall be governed by the following mies of construction: (a) words in the
singular shall be held to include the plural and vice versa, and words of one
gender shall be held to include the other gender as the context requires; (b)
relereaces to the terms Article, Section, paragraph, exfobits and schedules are
references to the Articles, Sections, paragraphs, exhibits and schedules to this
Agreement unless otherwise specified; (c) the terms "hereof," "herein,"
"hereby," "hereto," and derivative or similar words refer to this entire
Agreement, including the exhibits and schedules hereto; ( d) references to"$"
shall mean United States dollars; (e) the word "including" and words of similar
import when used in this Agreement shall mean "including without limitati on,"
unless otherwise specified; (f) the word "or" shall not be exclusive; (g) except
as otherwise provided herein, references to "written" or '\n writing" include in
electronic form; (h) the headings contained in 19



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully021.jpg]
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement; (i) a reference to any Person
includes such Person's successors and permitted assigns; (j) a reference to an
agreement or other document includes amendments or restatements of such
agreement or other document; (k) any reference to "days" means calendar days
unless Business Days are expressly specified; and (I) when calculating the
period of time before wh ich, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded, and if the last day of such
period is not a Business Day, the period shall end on the next succeeding
Business Day. This Agreement shall take precedence over any exhibits or
schedules hereto, to the extent of any conflict. 12.14 Conditional
Effectiveness. This Agreement is subject to the approval of the Bermuda Monetary
Authority. If the Bermuda Monetary fa ils to approve this Agreement within ten
(IO) Business Days of the date hereof, this Agreement shall be void and ofno
further force or effect. (remainder of page intentionally left blank) 20



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully022.jpg]
.ll\ WITNESS WHEREOF, the Parties hereto have .:auscd tl,is Agrc.:mcni to be
exccnt~d by lhdr respective duly authori,:ed officers, all as ol'the da(e first
writl.en above. CAVELLO BAY RF.Ll\lSURANCE Lli\IJlgD By: _______ ______ Name:
Tille: [Signoture Page lo Advtrse Develop.ir1eu1 Co,·cr Agreement]



--------------------------------------------------------------------------------



 
[q22019exhibit101adcfully023.jpg]
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, all as of the date first written
above. MAIDEN RF:INSURANCE LTD. By:. _____________ _ Name: Title: CAVELLO BAY
REDISURANCE LIMITED By:J!r&t? N e: Title: [Sign,cure Page lo Adverse Development
C:over Agreement)



--------------------------------------------------------------------------------



 